Citation Nr: 9916339	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-09 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability

2.  Entitlement to service connection for an eye disorder, to 
include as due to undiagnosed illness.  

3.  Entitlement to service connection for a respiratory 
disability, to include as due to an undiagnosed illness.

4.  Entitlement to a service connection for skin disability, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a stomach disorder, 
to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a bilateral foot 
condition, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a left shoulder 
disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from September 
26, 1990 until April 3, 1991 in the Southwest Asia theater of 
operations.  She claims periods of active service from April 
1968 to June 1968, from August 1975 until January 1976, and 
from January 1978 until July 1980, as well as various periods 
of inactive duty for training which have not been verified.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of May 1995 from the Detroit, Michigan Regional 
Office (RO) which denied service connection for respiratory, 
skin, stomach, foot, eye, and left shoulder disabilities, to 
include as due to an undiagnosed illness.  Service connection 
was also denied for diagnosed back disability.

After a review of the record, the Board is of the opinion 
that the issues of entitlement to service connection for a 
foot disorder, a respiratory disability, an eye condition and 
a back disorder should be addressed in a REMAND following the 
ORDER portion of this decision.


FINDING OF FACT

The claims of entitlement to service connection for a stomach 
disorder, a skin condition and a disability of the left 
shoulder, to include as the result of an undiagnosed illness, 
are not supported by cognizable evidence showing that the 
claims are plausible or capable of substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection a stomach 
disorder, a skin condition and a disorder of the left 
shoulder, to include as due to undiagnosed illness, are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1998).

Service connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001.  38 C.F.R.  
§ 3.317(a)(1) (1998).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of chapter 38, Code of Federal Regulations, for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for purposes of all laws of the United States. 38 
C.F.R. § 3.317(a)(2)-(5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. 38 
C.F.R. § 3.317(b) (1998).

Compensation will not be paid if an undiagnosed illness was 
not incurred during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (1998).

The appellant asserts that she now has a stomach disorder, a 
skin condition and a disability of the left shoulder, to 
include as due to undiagnosed illness as the result of 
service in the Persian Gulf.

The threshold question in this instance is whether the 
veteran has presented well-grounded claims for service 
connection.  In this regard, she has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claims are well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While a claim need not be conclusive, it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); see also 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996).

To establish that a claim for service connection other than 
due to undiagnosed illness is well grounded, the veteran must 
satisfy three elements.  First, there must be a medical 
diagnosis of a current disability.  Second, there must be 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury.  
Third, there must be medical evidence of a nexus between an 
in-service disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Epps.  

The Board finds in this instance that the appellant's claims 
for entitlement to service connection for a stomach disorder, 
a skin condition and disability of the left shoulder, to 
include as due to undiagnosed illness, are not well grounded 
and that there is no further duty to assist her in the 
development of these claims.  


Factual Background

Service medical reports of record date from July 1, 1977.  In 
October 1979, the appellant was seen in sick bay for a rash 
of five days' duration on the left thigh described as 
"spotty white" with a red circle which was painful and 
hard.  An assessment of herpes simplex was recorded in this 
regard.  On Army Reserve service quadrennial examination in 
November 1984, a hyperpigmented mole was noted on the left 
gluteal area.  On routine examination on September 21, 1990, 
the veteran indicated that she did not know if she had, or 
had had, stomach, liver or intestinal trouble.  Upon 
examination in April 1991 for release from active duty, the 
appellant indicated as medical history that she had, or had 
had, stomach or intestinal trouble.  In January 1995, she 
underwent an examination for overweight counseling and 
indicated that she had had conditions which included stomach 
problems and believed that they were related to a Persian 
Gulf illness.  

The appellant filed a claim for service connection for 
disabilities which included stomach, skin and left shoulder 
disorders in May 1994.  She identified no associated post 
service clinical treatment.  VA outpatient clinic records 
dated in July 1994 reveal that she complained of left 
shoulder pain.  A diagnostic impression of left shoulder 
syndrome was rendered in this regard.  

The veteran was afforded a VA general medical examination in 
February 1995 and noted complaints which included "the 
runs..."  She stated that she had also found out that she had 
arthritis in her left shoulder.  Upon examination, it was 
reported that no dermatologic abnormalities were observed 
except for striae of the abdomen from previous pregnancies.  
Evaluation of the digestive system revealed that the abdomen 
was obese, soft and nontender.  There was no succussion 
splash audible at the epigastrium.  Musculoskeletal system 
review disclosed that forward elevation and abduction of the 
shoulder were each 180 degrees, bilaterally.  Internal and 
external rotation of the shoulders were each 90 degrees, 
bilaterally.  An X-ray examination of the left shoulder 
revealed normal bones and joints except for minimal cortical 
hyperostosis at the infraglenoidal region of the scapula 
corresponding to the attachment of the long head of the 
triceps.  It was felt that this could have been associated 
with a mild repetitious stress effect in the past.  Upper 
gastrointestinal X-ray series were also accomplished in that 
month which were interpreted as normal.  Following 
examination, pertinent diagnoses of history of left shoulder 
arthralgia, and suspect irritable bowel syndrome were 
rendered.  No clinical opinion as to the etiology of the 
disorders was provided.

The veteran presented extensive testimony at a personal 
hearing on appeal in July 1998 before a Member of the Board 
sitting at Detroit, Michigan to the effect that she had a 
problem with her stomach after her return from the Gulf when 
she developed gurgling and subsequent diarrhea.  She stated 
that the first time this had occurred had been in the summer 
of 1991, and that this had persisted to the extent that it 
currently happened at least twice a month.  She stated that 
she had not sought any treatment for the stomach disorder.  

The appellant testified that she had recurrent skin eruptions 
with itching and redness when she scratched, which began six 
months after Persian Gulf duty.  She stated that she was 
exposed to a great deal of chemicals and smoke in the Gulf 
environment, and had been treated at a VA facility in 1995 
for skin symptoms.

At the hearing, the appellant also stated that problems with 
her left shoulder had also begun after leaving Desert Storm, 
resulting in pain.  She stated that when had gone to the VA 
for treatment, and had been told she had arthritis.  She 
related that because of such, she could only write a little, 
could not lift anything too high, and could not engage in 
much physical training in the reserves. 

Analysis

The Board has carefully considered the statements and 
testimony of the veteran and the extensive evidence of 
record.  It is observed in this instance, however, that the 
current chronic left shoulder disability, initially 
demonstrated years after service, has been specifically 
clinically attributed to a disease process.  The record 
reflects that the appellant has undergone VA examination and 
diagnostic testing, to include those specific to her Persian 
Gulf War claims and it is demonstrated that the record now 
shows a definitive diagnosis of minimal cortical hyperostosis 
at the infraglenoidal region of the scapula involving the 
left shoulder.  Further, there is no objective verifiable 
evidence, whether medical or non- medical, to show that she 
now has a chronic gastrointestinal disability or a skin 
disorder.  Overall, the evidence of record does not show 
disorders due to undiagnosed illness.  As service connection 
may be granted under 38 C.F.R. §3.317 (1998) only for 
verifiable disabilities due to undiagnosed illness exhibited 
by Persian Gulf veterans, the Board finds that this 
regulation provides no basis for a grant of service 
connection for a left shoulder, skin or gastrointestinal 
disorder.

The Board must also consider whether service connection for 
any of these disorders may be granted on a direct basis.  In 
this regard, it is noted that the veteran's service medical 
records are entirely negative for shoulder complaints.  
Evidence of a left shoulder disability and an arthritis 
process was first clinically indicated years after her 
discharge from active duty and as such may not be presumed to 
have been so incurred in the absence of continuity of 
symptomatology.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 1991), 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

Moreover, there exists no competent evidence of a nexus to 
service so as to warrant service connection under the 
provisions of 38 C.F.R. § 3.303(d).  The only evidence 
suggesting a relationship between any current disability and 
the periods of active duty are the veteran's own statements 
and testimony to this effect.  The United States Court of 
Veterans Appeals (Court) has expressly held that where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing medical expertise 
gained through specialized training, experience, or knowledge 
are competent to render an opinion in this regard.  Black v. 
Brown, 10 Vet. App. 279, 283-284 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  It is the province of 
trained health care professionals to enter conclusions which 
require medical opinions as to causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  The statements from the appellant 
carry no probative weight on the question of a nexus between 
the currently demonstrated shoulder disability and service 
because they cannot constitute competent evidence to 
establish the contended causal relationship.  Consequently, 
there is no competent medical evidence of a nexus between the 
veteran's service and the currently demonstrated shoulder 
disability.  A well-grounded claim must be supported by 
evidence, more than merely allegations. Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

The Board also points out that it is not making any adverse 
determination with respect to the credibility of the 
veteran's assertions as to what symptoms she currently 
experiences with respect to her claims for service connection 
for a stomach disability and a skin disorder.  However, even 
accepting her contentions as true, it was not clinically 
indicated that she had any disability of the stomach or skin 
on VA examination in February 1995, nor has she presented any 
documentation to this effect herself.  It must be pointed out 
to the veteran that a claim for service-connection must be 
accompanied by evidence which establishes that she currently 
has the claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  A well-grounded claim requires 
evidence of a present disability.  Brammer at  223.  
Consequently, the appellant's own assertions that she now has 
stomach and skin disorders which are of service onset do not 
constitute cognizable evidence upon which to reach the merits 
of this matter in the absence of current disability.  Since 
neither of these disorders has been clinically diagnosed, or 
otherwise verifiably demonstrated, the Board must conclude 
that these claims are not well grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Accordingly, without the requisite competent or objective 
verifiable evidence reflecting that the veteran currently has 
left shoulder disability, a stomach disorder or a skin 
condition as a result of an undiagnosed illness, or as a 
result of service, she has not met her burden of submitting 
evidence that her claims of service connection for such are 
well grounded  Grottveit, 5 Vet. App. at 93; Tirpak, 2 Vet. 
App. at 611.  Accordingly, the appeal based on these claims 
of entitlement to service connection are denied.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied these claims on the merits, while the Board has 
concluded that the claims are not well grounded.  The Court 
has held that "when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

As the foregoing explains the need for competent evidence of 
current disabilities which are linked by competent evidence 
to military service, the Board views its discussions above 
sufficient to inform the veteran of the elements necessary to 
complete her application for service connection for the 
claimed disorders.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).


ORDER

The claims for service connection for a stomach disorder, a 
skin condition and disability of the left shoulder, to 
include as the result of an undiagnosed illness, are not well 
grounded and the appeals based thereon are denied.


REMAND

A review of the record discloses that the RO has attempted to 
verify the appellant's service on several occasions, but that 
no response has been received which definitively delineates 
her exact periods of active duty and active and inactive duty 
for training service.  The Board is of the opinion that 
verification of the veteran's active duty and inactive duty 
service is necessary for proper adjudication of the remaining 
issues on appeal, and that, as such, an additional request 
for such is in order.  

The Board is of the opinion that given the history of 
respiratory complaints and findings in service, as well as a 
finding of granulomatous disease in April 1994 as contrasted 
with more recent normal chest and lung findings, further 
evaluation by a specialist in this regard and reconciliation 
of the clinical findings are indicated.  

The appellant's private physician, G. W. Patton, D.P.M., 
F.A.C.F.A.S., wrote in June 1994 that she was under his care 
for pain in both feet after onset in Desert Storm two years 
before.  It was his opinion that "without doubt...this is 
associated with the so-called Gulf War veteran syndrome 
and/or possibly induced by the changing of foot gear from 
heels prior to the Gulf War to flat combat boots during the 
Gulf War involvement."  Postservice VA clinical records 
dated between May and July 1994 reflect that the she was 
noted to have severe entrapped nerves of each heel.  The 
service medical records reflect foot complaints in service, 
and upon personal hearing on appeal in July 1998, the veteran 
testified that she injured her feet upon jumping onto them 
quickly during a SCUD missile alert during the Gulf War.  She 
stated that she had seen a number of physicians for her feet 
after service, to include Drs. Merz, and Holibaugh, and had 
also been treated at a VA facility in Decatur, Georgia for 
such symptoms.  The Board observes that these records have 
not been requested or secured.  As well, it is found that a 
current foot examination is in order, to include a medical 
opinion. 

Inactive duty for training records dated in July 1993 show 
that the appellant was treated for low back pain with 
intermittent radiation into the buttocks, and some thigh 
numbness since heavy lifting three days before.  A diagnosis 
of low back strain/sciatica was rendered at that time.  It is 
shown that the appellant continued to receive follow-up in 
this regard through September 1993 and was referred to 
physical therapy at that time.  Upon postservice VA general 
medical examination in February 1995, the appellant was 
reported to have denied any problems with her back and it was 
noted that no objective clinical findings were noted upon 
examination of the back.  However, it does not appear that a 
comprehensive evaluation of the low back was accomplished on 
that occasion, and no X-ray in this regard was performed.  
The veteran testified upon personal hearing on appeal in July 
1998 that she continued to have problems with her low back 
and that symptoms of such were relieved by medication she had 
been prescribed for a foot disorder.  The Board is of the 
opinion that an orthopedic examination of the low back is in 
order to ascertain the nature and extent of any current 
disability in this regard.  

The veteran presented testimony upon personal hearing on 
appeal in July 1998 that she developed glaucoma as the result 
of service during the Gulf War.  She stated that she had been 
told that intraocular pressure was elevated when she 
underwent a physical examination upon being activated for 
Persian Gulf service.  (The record reflects, however, that 
upon examination in September 1990 for over 40 physical 
training purposes, intraocular tension in the right eye was 
13 and 16 in the left).  She testified that she sought 
treatment for her eyes from a private physician in 
Tallahassee, Florida upon her return from the Gulf, and 
treatment from the VA a year and a half after her Gulf War 
service.  She related that she had also gone to a VA medical 
facility between 1994 and 1995 for eye complaints before she 
started seeing her current private physician, Dr. Kinsinger 
in late fall, 1995,  She indicated that her last appointment 
with Dr. Kinsinger had been in March 1998.  The Board is of 
the opinion that in this regard that the medical records from 
the veteran's private physician in Florida, clinical data 
evidencing treatment for the eyes from the VA facilities 
indicated, as well as additional medical records from Dr. 
Kinsinger should be requested and secured.  

Under the circumstances, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the National 
Personnel Records Center and request that all 
of the veteran's active duty, and active and 
inactive duty for training service be 
definitively verified. 

2.  The veteran should be contacted and asked 
to complete medical release authorizations 
with the names and addresses of any and all 
private physicians or facilities who have 
treated her over the years for respiratory, 
foot, back and eye disabilities, to include 
Drs. Merz, Kinsinger and Holibaugh and the 
Tallahassee, Florida doctor at the July 1998 
personal hearing.  These clinic records 
should be requested and associated with the 
claims folder.

3.  Any and all of the veteran's clinical 
records should be requested and secured from 
the Decatur Georgia VA medical facility and 
associated with the claims folder. 

4.  The RO should then schedule the 
veteran for a special VA orthopedic 
examination to be conducted by a board-
certified specialist to determine the 
nature and extent of any and all current 
disability associated with her 
spine/back and feet.  All indicated 
tests and studies should be performed 
and all clinical manifestations should 
be reported in detail.  The claims 
folder and a copy of this REMAND must be 
made available to the to examiner prior 
to the evaluations.  The examiner must 
indicate in his or her report whether 
the claims folder was reviewed.  After a 
thorough review of the clinical record 
and physical examination, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current spine/back and/or foot 
disability is etiologically related to 
the veteran's military service or 
whether it appears to be of other than 
service onset.  A well-reasoned 
rationale should accompany the opinions 
expressed.  

5.  The RO should then schedule the 
veteran for a special VA respiratory 
examination to determine the nature and 
extent of any and all current pulmonary 
disability.  All indicated tests and 
studies should be performed and all 
clinical manifestations should be 
reported in detail.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  The examiner must indicate 
in his or her report whether the claims 
folder was reviewed.  After a thorough 
review of the clinical record, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current pulmonary disability, 
to include granulomatous disease of the 
lungs, is etiologically related to the 
veteran's military service or is other 
than of service onset.  A well-reasoned 
rationale should accompany the opinion 
expressed.

6.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of her failure to 
report for the examinations in order 
that she may make an informed decision 
regarding her participation in said 
examinations.

7.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, they should be 
returned, along with the claims file, 
for immediate corrective action.

8.  After completing any necessary 
development in addition to that 
specified above, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
respiratory, spine/back, eye and foot 
disabilities, to include as due to 
undiagnosed illness.  If the 
dispositions remain unfavorable to the 
veteran, the RO should furnish her and 
her representative with a supplemental 
statement of the case and afford an 
opportunity to respond.

The purpose of this remand is to assist the veteran with the 
development of evidence in connection with her claims, to 
ensure a complete record, as well as to ensure compliance 
with all due process requirements.  The Board intimates 
no opinion, either favorable or unfavorable, as to the 
ultimate disposition of the issues remaining on appeal.  The 
veteran may submit additional evidence pertinent to her 
claims if she so desires.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

